       Case 4:18-cv-07229-YGR Document 166 Filed 02/16/21 Page 1 of 12



 1    EDWARD G. POPLAWSKI (SBN 113590)                  RYAN R. SMITH (SBN 229323)
      epoplawski@wsgr.com                               rsmith@wsgr.com
 2    OLIVIA M. KIM (SBN 228382)                        CHRISTOPHER D. MAYS (SBN 266510)
      okim@wsgr.com                                     cmays@wsgr.com
 3
      TALIN GORDNIA (SBN 274213)                        WILSON SONSINI GOODRICH &
 4    tgordnia@wsgr.com                                 ROSATI
      WILSON SONSINI GOODRICH &                         Professional Corporation
 5    ROSATI                                            650 Page Mill Road
      Professional Corporation                          Palo Alto, CA 94304-1050
 6    633 West Fifth Street, Suite 1550                 Telephone: (650) 493-9300
      Los Angeles, CA 90071                             Facsimile: (650) 493-6811
 7
      Telephone: (323) 210-2900
 8    Facsimile: (866) 974-7329

 9    Attorneys for Defendant
      QUALYS INC.
10

11                           IN THE UNITED STATES DISTRICT COURT

12                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

13                                        OAKLAND DIVISION

14
     FINJAN LLC,                                         )    CASE NO.: 4:18-cv-07229-YGR (TSH)
15                                                       )
                     Plaintiff,                          )    DEFENDANT QUALYS INC.’S
16
                                                         )    REPLY IN SUPPORT OF MOTION
17            v.                                         )    TO STRIKE PORTIONS OF
                                                         )    PLAINTIFF FINJAN LLC’S
18   QUALYS INC.,                                        )    INFRINGEMENT AND DAMAGES
                                                         )    EXPERT REPORTS
19                   Defendant.                          )
                                                         )     Judge: Hon. Yvonne Gonzalez
20
                                                         )     Rogers
21                                                       )
                                                         )     Date: March 2, 2021
22                                                       )     Time: 2:00pm
                                                         )     Location: Zoom Teleconference1
23

24

25

26

27

28
        1
            Per the Court’s Notice regarding Civil Law and Motion Calendars and its Order at D.I. 48.
     CASE NO. 4:18-cv-07229-YGR                                      QUALYS’S REPLY ISO MOTION TO STRIKE
          Case 4:18-cv-07229-YGR Document 166 Filed 02/16/21 Page 2 of 12



 1   I.       INTRODUCTION

 2            Finjan seeks to add a host of previously undisclosed infringement and related theories to

 3   the case through its experts Drs. Medvidovic (technical) and McDuff (damages). Finjan had ample

 4   opportunity to seek leave to amend its contentions but instead tried to sneak them into expert

 5   reports months after the close of fact discovery. Finjan has pulled this exact tactic in other cases

 6   and had its expert reports stricken and attorney fees awarded against it. See Opening Brief (D.I.

 7   158) at 1.

 8            In response to the instant Motion, Finjan points to a handful of ambiguous statements in its

 9   infringement contentions in a transparent attempt to manufacture support for Dr. Medvidovic’s

10   new theories. Tellingly, Finjan never quotes its infringement contentions directly but instead

11   relies exclusively on attorney characterization and interpretation. This should be a warning flag

12   to the Court. Indeed, the text of Finjan’s contentions do not support its attorneys’ characterizations,

13   nor do they support the new theories of infringements offered by Medvidovic.

14            Regarding foreign sales, Finjan blatantly disregards Judge Hixson’s discovery order

15   finding that Finjan’s contentions had failed to preserve any theory rendering Qualys’s foreign sales

16   activity. Instead of seeking to amend its contentions in view of Judge Hixon’s order, Finjan again

17   uses its experts’ reports as a vehicle to sneak the same improper theory into the case that Judge

18   Hixson himself found to be an irrelevant “makeweight.”

19   II.      FINJAN’S NEW CLOUD AGENT THEORY

20            It is undisputed that Finjan’s ’408 claim chart includes no reference to Qualys’s Cloud

21   Agent product. Nevertheless, Finjan argues that it sufficiently disclosed a theory of infringement

22   involving this product because its claim chart discloses the use of (1) a non-descript “receiver

23   component” and (2) Qualys’s Scanner Appliance, which Finjan contends operates the same as

24   Qualys’s Cloud Agent. Finjan’s argument facially contradicts both the Patent Local Rules and this

25   Court’s own jurisprudence, both of which require Finjan to identify infringing components and

26   devices as specifically as possible.

27            To preserve a theory of infringement involving the Cloud Agent, Patent L.R. 3-1(c)

28   required to provide a “chart identifying specifically where and how each limitation of each asserted

     CASE NO. 4:18-cv-07229-YGR                        1               QUALYS’S REPLY ISO MOTION TO STRIKE
       Case 4:18-cv-07229-YGR Document 166 Filed 02/16/21 Page 3 of 12



 1   claim is found within each Accused Instrumentality.” 2 This Court has explained that the rule

 2   requires Finjan to “pinpoint their contentions as specifically as possible.” Theranos, Inc. v. Fuisz

 3   Pharma LLC, No. 11-CV-05236-YGR, 2012 WL 6000798, at *6 (N.D. Cal. Nov. 30, 2012). “A

 4   patentee must nevertheless disclose what in each accused instrumentality it contends practices each

 5   and every limitation of each asserted claim to the extent appropriate information is reasonably

 6   available to it.” Id. at *3. “In patent litigation, vague and conclusory contentions are inadequate.”

 7   Id. at *4.

 8           Finjan did not do this. Finjan’s claim chart was limited to Qualys’s Appliance Scanner.

 9   Exhibit 5 (D.I. 158-6) at 3. Finjan knew at the time that Qualys’s Appliance Scanner Cloud Agent

10   were distinct products. Indeed, Finjan itself listed both the Cloud Agent and the Scanner Appliance

11   as two distinct products in its Patent L.R. 3-1(b) identification of accused products. See D.I. 164-

12   4 at 4. Moreover, Finjan specifically disclosed a Cloud Agent theory for every other asserted

13   patent but the ’408 Patent. For example, consider the page of Finjan’s ’408 claim chart it cites in

14   its Opposition (at 5) with its Cloud Agent theory from the asserted ’731 Patent:

15            ’408 Patent (Exhibit A at 2)                   ’731 Patent (D.I. 100-11 at 000189)
16

17

18

19

20

21

22

23

24

25

26

27
         2
           Finjan argues that it complied with the Patent L.R. 3-1(b) by listing the Cloud Agent as an
28   infringing device. This is a straw man argument, because Qualys does not allege that Finjan
     violated this provision, but rather Patent L.R. 3-1(c).


     CASE NO. 4:18-cv-07229-YGR                       2               QUALYS’S REPLY ISO MOTION TO STRIKE
       Case 4:18-cv-07229-YGR Document 166 Filed 02/16/21 Page 4 of 12



 1   Exhibit 5, D.I. 158-6, at 3; D.I. 100-11 at 000189. This is one of nearly two dozen examples of

 2   specific Cloud Agent theories Finjan discussed in its claim charts for other asserted patents. See,

 3   e.g., D.I. 100-11 at 000036, 00047, 000118, 000119, 000204, 000221, 000222, 000249, 000259,

 4   000321, 000322, 000324, 000374, 000375, 000377, 000381, 000386, 000388, 000392, 000486,

 5   and 000508. Tellingly, the word “Cloud Agent” appears nowhere in Finjan’s ’408 claim chart.

 6          Finjan offers two reasons why the Court should permit Medvidovic’s new Cloud Agent

 7   theory for the ’408. First, Finjan contends that the phrase “a receiver component on a node that

 8   receives content” included in the above image covers the Cloud Agents. But Finjan offers no

 9   explanation why this single sentence about a “receiver component” (which is never identified with

10   any specificity or ever called a Cloud Agent) satisfies the sufficiency requirement, especially given

11   how detailed its Cloud Agent theories were for the other asserted patents. This hardly satisfies the

12   Local Rules or the Court’s admonishment that patentees be “as specific as possible.” See

13   Theranos, 2012 WL 6000798 at *6.3

14          Second, Finjan argues that its disclosure of its disclosed Scanner Appliance theory

15   preserved a Cloud Agent theory because (Finjan now contends) the functionality of the Scanner

16   Appliance and the Cloud Agent is the same. See Opposition at 5. To begin with, Finjan’s

17   contention is factually incorrect – Qualys detailed some of the relevant differences between its

18   Scanners and the Cloud Agent in its opening brief. See D.I. 158 at 2-3. Moreover, this argument

19   is inconsistent with Finjan’s infringement contentions themselves, which uniformly treat the Cloud

20   Agent and Scanner Appliance as distinct products with distinct theories of infringement. See, e.g.,

21   D.I. 100-11 at 000036, 00047, 000118, 000126, 000128, 000130, 000133, 000135, 000136,

22   000177, 000179, 000189, 000192, 000196, 000209, 000211, 000304, and 000392. In any event,

23   Finjan’s argument is legally immaterial because its original contentions did not disclose that the

24   Scanner Appliance was somehow representative of a Cloud Agent.

25

26
        3
          Moreover, the “receiver component” Finjan points to cannot be a Cloud Agent because
27   Finjan’s contentions clearly point to this component (whatever it is) as being part of Qualys’s
     Cloud Platform (also known as the QualysGuard Secure Operations Centers) while Medvidovic
28   opines that the Cloud Agent is found on an endpoint device. Compare Exhibit Exhibit A (D.I.
     164-2) at 2 with Exhibit B (D.I. 164-5) at ¶ 98.


     CASE NO. 4:18-cv-07229-YGR                       3               QUALYS’S REPLY ISO MOTION TO STRIKE
       Case 4:18-cv-07229-YGR Document 166 Filed 02/16/21 Page 5 of 12



 1              Notably, Finjan has had its expert reports (including Medvidovic) stricken previously for

 2   just such improper litigation tactics. See Finjan, Inc. v. Blue Coat Sys., Inc., No. 15-cv-03295-

 3   BLF, Dkt. No. 271, at *12 (N.D. Cal. July 28, 2017) (Striking expert report and stating, “Finjan

 4   does not dispute that the [original accused component] is a different component from [new accused

 5   component]. Instead, its rebuttal is simply that the functionality disclosed for the [original accused

 6   component] in its infringement contentions—storing the results of the sandbox dynamic analysis

 7   performed by the MAA—is the same as the functionality disclosed for [new accused component]

 8   in its expert report. This is unpersuasive.”); see also Finjan, Inc. v. Juniper Network, Inc., et al.,

 9   Case No. 3:17-cv-05659, 2021 WL 75735, at *2 (N.D. Cal. Jan. 9, 2021) (“Finjan tried to sneak

10   this theory in with its expert-damages report”); Opening Brief, D.I. 158 at 1 (citing additional

11   cases).4 The Court should do the same here.

12   III.       FINJAN’S NEW DYNAMIC BUILDING AND DETECTING THEORIES5

13              Finjan fails in two regards to show that Medvidovic’s opinions regarding the “dynamic

14   building” and “dynamic detection” were disclosed in its infringement contentions. First, Finjan

15   acknowledges that its infringement contentions disclose only one theory of the dynamic building

16   step of the asserted claims: namely, the command to “build a ‘tree’ from an XML input.” This is

17   the functionality that Qualys excerpted in its Opening Brief (D.I. 158) at 6. As discussed there,

18   this functionality is performed by the Qualys API; thus, the infringement contentions accuse only

19   the Qualys API functionality of performing the “dynamic building” step of the asserted ’408

20   Claims. But Medvidovic’s opinions are not limited to the Qualys API for these steps. Instead, he

21   accuses a slew of other functionalities performed by different parts of Qualys’s Cloud Platform

22   and, in some cases, completely different devices (like the Scanner Appliance and Cloud Agent).

23   See Opening Brief (D.I. 158) at 8-9. Finjan argues that because the Qualys API refers to creating

24
            4
           Finjan also contends that its contentions “refer to data collected by the Cloud Agents.” This
25   is not correct. As discussed above, the contentions refer only to the Appliance Scanner and,
     therefore, refers to data collected by that scanner, not the Cloud Agent.
26
            5
           Finjan makes a cursory argument that it was not required to supplement its infringement
27   contentions because it claims Qualys did not comply with its discovery obligations. While
     Qualys disputes this point, it is irrelevant. Finjan never brought a motion to compel on these
28   issues. Even if it had, this does not excuse its requirement to timely move to amend its
     infringement contentions to add new theories.


     CASE NO. 4:18-cv-07229-YGR                         4             QUALYS’S REPLY ISO MOTION TO STRIKE
       Case 4:18-cv-07229-YGR Document 166 Filed 02/16/21 Page 6 of 12



 1   a parse tree using XML, its expert may offer opinions about different components that the expert

 2   contends also create parse trees using XML. But this is simply another version of the “same

 3   functionality” argument that Finjan advanced and lost on in the Blue Coat litigation (and discussed

 4   above). See Finjan, Inc. v. Blue Coat Sys., Inc., No. 15-cv-03295-BLF, Dkt. No. 271 at *12.6

 5   Thus, this is not a matter of merely identifying new evidence to support an existing theory; Finjan

 6   has added new theories by having its expert accuse new and different functionality of performing

 7   this step than Finjan disclosed in its claim chart. Compare Opening Brief (D.I. 158) at 8-9 with

 8   Exhibit 5 (D.I. 158-6) at 15-16. Any paragraphs opining on theories unrelated to the Qualys API

 9   should be struck.

10          Second, Finjan disputes that its infringement contentions fail to disclose the critical aspect

11   of dynamic building and dynamic detection – namely, that these steps must occur at specific times.

12   The claims require that the “dynamic building” step occur “while said receiving receives the

13   incoming stream.” See Ex. 4 (’408 Patent) at Claims 1, 22, 23, 29, 35. Similarly, the “dynamic

14   detecting” step must occur “while said dynamically building builds the parse tree.” See id. But

15   Finjan’s claim chart is silent as to these temporal requirements. Finjan points to a single

16   ambiguous sentence (without any supporting citation or elaboration) stating that these two steps

17   occur “during the scans described above.” See Exhibit 5 (D.I. 158-6) at 15-16. This language

18   does not match the claim language, and Finjan points to nothing in its claim chart saying that the

19   alleged “scans described above” occur when these two limitations require. This is not a matter of

20   claim construction (as Finjan contends), but a simple failure by Finjan to provide a contention for

21   every limitation of the claim, contravening Patent L.R. 3-1(c).

22

23

24
        6
25         Finjan also argues that because it disclosed an infringement theory involving Qualys API
     (which Finjan claims is part of Qualys’s QWeb component found on its Cloud Platform), it
26   sufficiently disclosed a theory of infringement involving any other QWeb component that may
     involve the use of XML and/or parse tree creation even if unrelated to the Qualys API
27   functionality. The Local Rules require more granularity than this, as discussed. The sole
     paragraph Finjan cites to support this argument merely includes an opinion from Medvidovic
28   discussing the Qualys API. Nowhere does Finjan point to anything tying the Qualys API to the
     plethora of various components and functionalities that Medvidovic accuses in his report.


     CASE NO. 4:18-cv-07229-YGR                       5                QUALYS’S REPLY ISO MOTION TO STRIKE
       Case 4:18-cv-07229-YGR Document 166 Filed 02/16/21 Page 7 of 12



 1   IV.    FINJAN’S CHANGED CLAIM 29 THEORY

 2          Finjan’s arguments regarding Claim 29 only further reveal how Finjan is attempting to

 3   change its infringement theories. Finjan admits that Claim 29’s “computer-readable storage

 4   medium” and “accessor” claim elements both incorporate claim element 1(d) (i.e., the

 5   “instantiating…” step of Claim 1) by reference.             Opposition at 10.    As discussed, this

 6   “instantiating” step disclosed a theory where the only identified structure was a database found on

 7   Qualys’s Cloud Platform. See Opening Brief (D.I. 158) at 10-11.

 8          Now, Finjan’s expert opines that these two elements are practiced by Qualys’s Scanner

 9   Appliance, a different device. To manufacture support for its expert’s new theory, Finjan urges

10   the Court to ignore what it stated in the claim chart and instead incorporate into Claim 29 language

11   from Claim 1 that happens to mention a Scanner Appliance. Compare Opposition at 11 with

12   Exhibit 5 (D.I. 158-6) at 4. Finjan is essentially asking the Court to rewrite its infringement

13   contentions, because the contentions for the “storage medium” and the “accessor” (or the claim

14   limitations incorporated by reference) clearly reference only the server-side database, not a

15   Scanner Appliance. Tellingly, Finjan’s infringement contentions specifically labels the database

16   as the “accessor,” and the scanner as a different device:

17

18

19

20

21

22

23

24

25

26

27

28



     CASE NO. 4:18-cv-07229-YGR                       6                QUALYS’S REPLY ISO MOTION TO STRIKE
       Case 4:18-cv-07229-YGR Document 166 Filed 02/16/21 Page 8 of 12



 1   Id. at 43 (yellow arrows annotated). Finjan cannot credibly argue that its Claim 29 claim chart

 2   placed Qualys on reasonable notice that Finjan intended to accuse a scanner of practicing the

 3   “storage medium” and “accessor” limitations.

 4   V.     FINJAN’S CHANGED “RECEIVING” THEORY

 5          As discussed in Qualys’s Opening Brief, Finjan disclosed two theories for the “receiving”

 6   limitation that each involved a client device requesting content from a source computer on the

 7   Internet. Under Finjan’s theory, that content was received by either the Qualys Cloud Platform

 8   (Contention 1) or by a scanner dispersed within a customer’s network (Contention 2). See Exhibit

 9   5 (D.I. 158-6) at 2-3. Medvidovic changed the infringement theory in his expert report, however,

10   and now contends that Scanner Appliances and Virtual Scanners infringe by requesting data from

11   devices within a customer’s own network. See Opening Brief (D.I. 158) at 12-13.

12          Finjan argues that Medvidovic’s theories were disclosed because the chart supposedly

13   provides a theory where a “receiver” “is a part of a client device” and receives data “before

14   communicating over a network.” This is a total fabrication. Finjan’s claim chart identifies only

15   three locations for the “receiver”: Qualys’s Cloud Platform, an “Internet Remote Scanner,” or a

16   “QualysGuard Scanner Appliance”:

17

18

19

20

21

22

23
     Exhibit 5 (D.I. 158-6) at 2-4. The claim chart refers to a client device as a different component
24
     that requests the content the receiver ultimately receives but does not say that these are the same
25
     devices. See id. Further, each of Finjan’s theories disclose that the “receiver” receives the
26

27

28



     CASE NO. 4:18-cv-07229-YGR                      7              QUALYS’S REPLY ISO MOTION TO STRIKE
       Case 4:18-cv-07229-YGR Document 166 Filed 02/16/21 Page 9 of 12



 1   incoming stream “from a source computer, such as the Internet.” Id. (emphasis added).7 There

 2   is no theory either of a “receiver” being on a client device or of that “receiver” receiving data

 3   before communicating over a network (and, likewise, there is also no theory in the claim chart of

 4   a Scanner Appliance, Virtual Scanner, or Cloud Agent being installed on a client device).

 5              Finjan next argues that neither the claims nor its contentions say the content must come

 6   from the Internet, but this misses the key point. It is Finjan’s burden to disclose its theories as

 7   specifically as possible, and the claim chart identifies no other source but the Internet. Finjan also

 8   argues that these distinctions do not matter because the claims are agnostic as to where the data is

 9   received from. But this overlooks a critical requirement of Patent L.R. 3-1(c). That rule requires

10   Finjan to specify both what the allegedly infringing components are and, critically, how they

11   infringe. Indeed, Finjan quibbles over Qualys’s use of the word “intercept,” but the key point is

12   that Finjan did not disclose any theory in its claim chart where a Scanner Appliance, Virtual

13   Scanner, or Cloud Agent receives content from a client device located on the customer’s own

14   network, as Medvidovic now opines. Compare Exhibit 5 (D.I. 158-6) at 2-4 with Exhibit 1 at ¶¶

15   184-197.8 9

16   VI.        MEDVIDOVIC’S NEW DATE OF FIRST INFRINGEMENT OPINIONS

17              In ¶ 21 of his report, Medvidovic offers the specific opinion that “the date of first

18   infringement was no earlier than 2005.” Exhibit 1 at ¶ 21. His opinion contradicts Finjan’s earlier

19   contentions that the date of first infringement is November 29, 2018. See D.I. 100-11 at 11, Ex. 8

20   at 4. This opinion should be struck as inconsistent with Finjan’s contentions.10

21
           7
           Finjan’s argument is further baffling because it does not explain how a configuration where
22   the receiver receives data before communicating over a network can possibly satisfy the claim’s
     requirement of receiving “an incoming stream of program code.”
23
           8
         Finjan argues that Virtual Scanners can be installed on a client device, but the cited portions
24   of Medvidovic’s report do not support this assertion.
           9
25         Finjan argues that even if its infringement contentions only disclose receiving content over
     the Internet, such a limitation is irrelevant as to Qualys’s “Vulnerability Features.” Also, Finjan
26   curiously contends that Qualys is not seeking to strike any theories regarding the so-called
     “Vulnerability Features.” This is incorrect, as the paragraphs Qualys seeks to strike for this issue
27   specifically include the Vulnerability Features.
           10
28         Finjan quibbles over the inclusion in this section of additional paragraphs, but as Qualys
     noted in its Opening Brief, it seeks to strike these additional paragraphs for containing previously
                                                                                            (continued...)

     CASE NO. 4:18-cv-07229-YGR                        8              QUALYS’S REPLY ISO MOTION TO STRIKE
      Case 4:18-cv-07229-YGR Document 166 Filed 02/16/21 Page 10 of 12



 1   VII.    FINJAN’S DOE THEORIES ARE INADEQUATELY VAGUE

 2           Finjan argues that its DOE theories “set forth a specific theory as to the function-way-result

 3   test.” Opposition at 14-15. However, Finjan’s contentions do little more than recite the bare

 4   elements of the test along with the claim language for the “instantiating…” step. They also

 5   combine every single accused product into a single cursory contention without identifying any

 6   specific component or functionality in any accused product that Finjan contends is insubstantially

 7   different from the claimed “instantiating…” step. See Exhibit 5, D.I. 158-6 at 13. These

 8   contentions fail to place Qualys on notice as to Finjan’s theories, and therefore Finjan failed to

 9   preserve the theories for use by Medvidovic. Medvidovic’s corresponding portions of his report

10   should be struck.

11   VIII. FINJAN’S FOREIGN SALES THEORY HAS ALREADY BEEN FOUND
           IRRELEVANT
12
             Finjan’s argument misunderstands the import of Judge Hixson’s September 17 Order and
13
     the Court’s Order overruling Finjan’s objections thereto. Specifically, Finjan argues that the
14
     Court’s September 17 and December 4 Orders “did not remove the subject of ‘foreign sales’ from
15
     the scope of trial.” Opposition at 15. This overlooks the fact that Judge Hixson determined that
16
     Finjan had failed to preserve any theory rendering Qualys’s foreign sales activity relevant to the
17
     case:
18
                But as matters stand now, Finjan is trying to obtain discovery based on
19              infringement theories that are way outside its infringement contentions, fact
                discovery is about to close, and Finjan has not even asked Judge Gonzalez
20              Rogers for permission to amend. The undersigned is quite skeptical that
21              Finjan’s new infringement theories will ever be in this case.

22              ...

23              Rather, the Court’s point is that we are almost at the end of fact discovery,
                and Finjan seems to have done nothing to make its new infringement theories
24              part of its liability case.
25

26

27
     undisclosed theories regarding the “dynamic building” step and that are discussed above. See
28   Opening Brief at 13. Finjan also attempts to cast aspersions on Qualys’s expert’s report, but
     such argument is irrelevant to this issue.


     CASE NO. 4:18-cv-07229-YGR                        9              QUALYS’S REPLY ISO MOTION TO STRIKE
      Case 4:18-cv-07229-YGR Document 166 Filed 02/16/21 Page 11 of 12



 1   D.I. 105 at 3-4. In making this ruling, Judge Hixson specifically addressed the same foreign sales

 2   theory that it now advances through its experts:

 3              Finjan has a few back up arguments, but they are makeweights. Finjan argues
                that Qualys’s foreign customers benefit from security updates that Qualys
 4              develops from information that it gains in part from the infringing domestic
                use by its U.S. customers of Qualys’s products. That argument is irrelevant,
 5
                however, because the reasonable royalty compensates for infringement, and
 6              Finjan’s argument does not demonstrate that the foreign sales are of products
                that infringe. Also, Finjan does not even articulate how the value of that
 7              “benefit” would be reflected in the foreign sales information it seeks.
 8   See D.I. 105 at 4 n. 4 (highlighting and emphasis added); see also D.I. 100 at 2-3. The highlighted
 9   portion above specifically concerns the foreign sales theory now offered by Finjan’s experts. In
10   the wake of Judge Hixon’s order, which this Court affirmed, Finjan never sought to amend its
11   contentions to articulate an infringement theory based on Qualys’s foreign sales. As such, Finjan’s
12   foreign sales infringement theory is subject to the “law of the case” doctrine under which “a court
13   is generally precluded from reconsidering an issue that has already been decided…” U.S. v.
14   Alexander, 106 F.3d 874, 876 (9th Cir. 1997). Finjan has not argued that the Court should depart
15   from this ruling. The mere fact that Judge Hixson’s relevance determination was made in the
16   context of a motion to compel does not change its significance. That Finjan then appealed Judge
17   Hixson’s determination to the Court and again lost only further underscores the point. Finjan has
18   been heard on this issue and did not prevail. It should not be permitted to sneak these theories
19   back into the case through its experts.
20   IX.    CONCLUSION
21          For the foregoing reasons, the Court should grant Qualys’s motion to strike portions of the
22   expert reports of Drs. Nenad Medvidovic, Eric Cole, and DeForest McDuff that exceed the scope
23   of Finjan’s Infringement Contentions. Qualys also wishes to inform the Court that the outcome of
24   this Motion as well as its pending first Motion to Strike (D.I. 126) could have a significant impact
25   on the size and scope of this litigation. For example, over 81% of the damages sought by Finjan
26   in this case pertain to the ’408 Patent, and over 40% of the damages pertain to its alleged foreign
27   sales theory. Qualys believes resolution of these two motions could materially impact the number
28   of issues for the Court to address through summary judgment and Daubert motions.


     CASE NO. 4:18-cv-07229-YGR                         10           QUALYS’S REPLY ISO MOTION TO STRIKE
      Case 4:18-cv-07229-YGR Document 166 Filed 02/16/21 Page 12 of 12



 1                                        Respectfully submitted,

 2                                        WILSON SONSINI GOODRICH & ROSATI
 3
       Dated: February 16, 2021     By:   /s/ Christopher D. Mays
 4                                        CHRISTOPHER D. MAYS

 5                                        Counsel for
                                          QUALYS INC.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     CASE NO. 4:18-cv-07229-YGR           11             QUALYS’S REPLY ISO MOTION TO STRIKE
